Dismissed and Opinion filed June 19, 2003








Dismissed and Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-03-00302-CR;
       
14-03-00303-CR
____________
 
RANDOLPH JAMES DAY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 179th District Court
Harris
County, Texas
Trial
Court Cause Nos. 930,889 & 930,890
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the two counts of
aggravated sexual assault of a child on December 19, 2002.  In accordance with the terms of a plea
bargain agreements with the State, the trial court sentenced appellant on
December 19, 2002, to 10 years= incarceration in the Texas Department of Criminal Justice,
Institutional Division.  No motions for
new trial were filed.  Appellant filed an
untimely pro se notice of appeal in both causes on February 25, 2003.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 19, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).